BLAIR, J.
— In the Jackson Circuit Court, Benjamin Weinberg and W. J. Eice recovered judgment against relator on a fire insurance policy. On appeal the Kansas City Court of Appeals affirmed that judgment, and our writ of certiorari is invoked to quash the record.
Eice was a creditor of Weinberg and his interest arose out of an assignment of the policy to him to secure his claim. The answer averred the fire causing the loss was of incendiary origin and that Weinberg was responsible, with others, therefor. There was evidence *248tending to prove this averment and evidence tending to refute it and to show the defense was concocted.
Relator contends the Court of Appeals failed to follow the controlling decisions of this court in ruling upon assignments of error lodged in that court against the following instructions:
“2. The court instructs the jury that one of the defenses set up by defendant in this case is the wilful burning of the insured property by the plaintiff, Benjamin "Weinberg. Now, upon this issue, the court instructs you that the burden of proving by the greater weight of the believable evidence that Benjamin Weinberg did in fact intentionally set or cause to he set the fire that burned said property, is on the defendant; and you are further instructed that in civil suits (like this one) just as in the trial of a person charged with a crime, in a criminal case, the law presumes that the person charged with the wilful burning of the property is innocent and the presumption continues until he is proven guilty by a preponderance of the credible evidence in the ease.
“3.. The jury are instructed that to warrant a finding on circumstantial evidence in this case that plaintiff, Benjamin Weinberg, burned or caused to he burned the property in question, the circumstances must be proved to your satisfaction by a preponderance of the evidence, and when the circumstances are so established, they must point to the said plaintiff and must be inconsistent with any other reasonable hypothesis.”
Relator contends these instructions imposed upon it the burden of making out its defense by a weight of evidence greater than a mere preponderance and thus violate the settled rule in civil cases and run counter to designated decisions of this court.
I. The Court of Appeals held the evidence warranted an instruction on circumstantial evidence, and then held that instruction “3” was free from prejudicial error.
*249instruction: Hypothesis. Relator contends the final clause of the instruction exacted evidence beyond a mere preponderance and that the holding to the contrary is in conffiet with Rothschild v. Insurance Co., 62 Mo. 356; Edwards v. Knapp, 97 Mo. 432; Marshall v. Insurance Co., 43 Mo. 586; Smith v. Burrus, 106 Mo. l. c. 101; Dakan v. Chase & Son Merc. Co., 197 Mo. 238; Gay v. Gillilan, 92 Mo. 250.
The instruction, in effect, requires proof, by a preponderance of the evidence, of the circumstances relied on to show Weinberg was guilty of arson and then requires that the circumstances so proved “must be inconsistent with any other reasonable hypothesis than 'that of his guilt.”
In Rothschild v. Insurance Co., supra, in which the defense set up to the policy was, as in this case, arson, this court held it was error so to word an instruction as to impress the jury “with the belief that greater caution should be exercised by them and proof of a more conclusive character should be required” to prove, in a civil case, facts constituting a crime than was required in “ordinary civil cases.” By this last was meant cases in which no criminal act was in issue. The Court of ’Appeals quoted this rule, but held, as stated, instruction “3” contained no prejudicial error.
In Gay v. Gillilan the question was presented. *In that case the trial court had given an instruction on the issue of undue influence in procuring the execution of a will which instruction contained, among other things, this direction — “and in order to set aside the will of a person of the sufficient mental capacity aforesaid, on the ground of undue influence, it must be shown that the circumstances of its execution are inconsistent with any other hypothesis than such undue influence, which cannot be presumed but must be shown in connection with the will, and it devolves upon.those contesting the will .to show such undue influence by a preponderance of the testimony.” The instruction was *250held erroneous on several grounds. -The court said the rule it laid down was more stringent than that applicable to criminal cases, but that even if the words ‘ ‘ reasonable hypothesis” had been employed instead of “hypothesis.” alone, yet the instruction would have been erroneous.
Instruction 3 introduces into this case the rule of the criminal law. Proof of circumstances which exclude every “other reasonable hypothesis” makes out the proof beyond a reasonable doubt. This appears from the language itself. If, on the facts, the only reasonable hypothesis is that one charged with crime is guilty, obviously there is no reasonable doubt of his guilt. A given set of circumstances reasonably may be explicable on more than one reasonable hypothesis. In a criminal case the jury is not at liberty to take either of two equally reasonable hypotheses and find the defendant guilty. Neither may it find him guilty upon an hypothesis more probably true than another which yet is reasonable. It can act upon the hypothesis of guilt only when that is the only reasonable one. In a civil case the jury may, as between two or more hypotheses, choose the more reasonable and find against the less reasonable one which may accord with innocence.
The approval of this instruction by the Court of Appeals brought its opinion into conflict with the decisions cited and the principle they announce and necessitates the quashal of the record brought here by our writ.
The decision of this court in Fritz v. Railroad, 243 Mo. l. c. 77, 78, is not in conflict with that conclusion. In that case the burden was upon plaintiff to prove that one of defendant’s locomotives communicated the fire which caused the loss of which the petition complained. This proof plaintiff sought to make by circumstantial evidence. The court quoted several definitions of circumstantial evidence which support the idea that “the *251force and effect of circumstantial evidence depend upon its incompatibility with, and incapability of, explanation or solution upon any other supposition than that of the truth of the fact which it is adduced to prove.” The court stated its own view to be that “in cases turning on circumstantial evidence, the proof should have a tendency to exclude any other reasonable conclusion than the principal fact.” It held the evidence in that case had no such tendency and, in effect, that the circumstances proved supported no reasonable theory that could render defendant liable. Eunning through the opinion is also a tacit recognition of the rule that in case the evidence tends to prove two causes of loss or injury, for one of which defendant is responsible, and for one of which he is not, the burden is upon plaintiff to adduce evidence tending to show it to be more probable that the loss or injury resulted from the cause for which defendant is liable. We do not think the opinion can be understood to mean that under no circumstances can circumstances proved be said to be explicable, for the practical purposes of a law suit, on more than one reasonable hypothesis. That this is not the doctrine of this court is implied by the language of all instructions in criminal cases on circumstantial evidence requiring that it exclude every other reasonable hypothesis save that of defendant’s guilt. The Fritz case is not opposed to the conclusion reached.
Presumptions. II. In passing upon instruction “2,” tbe Court of Appeals (citing the decisions in Edwards v. Knapp & Co., 97 Mo. 432; Smith v. Burrus, 106 Mo. l. c. 101; and Rothschild v. Ins. Co., 62 Mo. 360 et seq.) held that “in civil cases involving a charge of crtme> the rule in this State is that the rights of the parties are to be determined by a preponderance of the evidence, while in a criminal prosecution the crime must be proved beyond a reasonable doubt.” It further held that “instructions are to be *252condemned as prejudicial which directly or indirectly suggest to the jury that the measure of proof required to establish the existence of a crime in issue in a civil case is affected by the criminal nature of the act under investigation,” following Rothschild v. Insurance Co., supra. It pointed out that in that case this court condemned an instruction because it was Held ‘ ‘ calculated to impress the jury with the belief that greater caution should be exercised by them and proof of a more conclusive character should be required than in ordinary civil cases.” The instruction held erroneous in the Rothschild case, in which case the defense set up to the policy was the same as in this, was like that approved in Marshall v. Insurance Co., 43 Mo. 586, except that the trial court added to the statement of the rule as to the requisite weight of evidence in such cases the clause “regard being had, however, to the serious nature of the charge, in determining the preponderance or weight of the evidence.” This added clause this court held vitiated that instruction.
Discussing instruction “2” involved here, after quoting the rule and authorities mentioned above, the Court of Appeals in this case said: “The instruction under consideration came perilously near the line of error marked out in the cited case (Rothschild v. Ins. Co.) in saying that the presumption of innocence in a civil case is the same as that in a criminal case, not, however, because the definition is inaccurate, but that for the saving clause we shall note, it would have been calculated to induce the belief that the same degree of proof was required as in a criminal prosecution for the same offense.’.’ The court then held that the presumption of innocence applied with equal force, whatever the character of the proceeding in which an alleged crime is brought under judicial investigation but held that, with respect to the presumption, “the difference' between the two kinds of actions” (civil and criminal) “is that in a criminal proceeding the *253presumption must be overcome beyond a reasonable doubt, while in a civil suit it may be overcome by a preponderance or mere weight of evidence. This the jury were clearly told in the concluding clause, ‘the presumption continues until he is proven guilty by a preponderance of the credible evidence in the case.’ We must assume the jury were men of common sense and ordinary understanding and if they were, we do not see how they could have been misled by the instruction into the belief that defendant had a greater burden than the law imposed upon it.”
A rehearing was granted and the cause re-argued, and the Court of Appeals handed down a supplementary opinion in which it said the re-argument left it “convinced of the correctness of the opinion delivered at the first hearing.” This opinion then proceeded:
“There, perhaps, should have been omitted from plaintiff’s instruction 2, set out in the original opinion, the following words: ‘just as in the trial of a person charged with crime in a criminal case.’ If, ■standing alone, those words would have a tendency to suggest to the jury that the same character of proof must be produced in a civil action as in a criminal prosecution, thereby coming within the case of Rothschild v. Ins. Co., 62 Mo. l. c. 359, that tendency is lost when the instruction is read in connection with defendant’s number 7. For in that instruction defendant itself has the court to bring to the jury’s attention the difference between a civil and a criminal action and instructing them that while in a criminal action there must be evidence to convince beyond a reasonable doubt, such rule did not obtain in a civil action and explaining the difference in requisite of proof in the two classes of eases. The instruction is taken bodily from that given in the Rothschild case, save the last clause, added by the circuit court and condemned by the Supreme Court. When the two instructions are read together, there can be no reasonable ground for the suggestion that the jury was *254misled. If it was improper for plaintiff to have referred, at all, to a criminal case, it was an impropriety adopted and joined in by defendant; a fault condoned. ’ ’
Relator contends the opinion of the Court of Appeals, in so far as it approves instruction “2,” is in conflict with Rodan v. Transit Co., 207 Mo. 392; Mockowik v. Railroad, 196 Mo. 571; State v. Kennedy, 154 Mo. 268, 288; and Morton v. Heidorn, 135 Mo. 608.
(a) In Morton v. Heidorn, this court condemned an instruction which told the jury that a will executed and published by one of sound mind was “presumed to be his free and voluntary act, and you cannot in such case find against said will on the ground of undue ■ influence, unless the charge of undue influence has been proven to your satisfaction by a preponderance of the evidence.” It was held that the use, without explanation, of the words “preponderance of the evidence” was not necessarily erroneous, but that their use in connection with the words “proven to your satisfaction” and the direction as to the asserted presumption, would lead the jury to infer naturally that the “preponderance of the evidence must be such as to overcome the presumption which the court declared to exist as a matter of law. ’ ’ The opinion proceeds: 1 ‘ That declaration is not entirely correct. When the cause was submitted to the jury, there was no presumption of the law that the document was testator’s ‘free and voluntary act.’ There was evidence before them which all the parties and the court alike interpreted as tending to prove undue influence. Both adversary parties asked and obtained instructions on that theory. In that state of the case it was not proper to give proponents of the will the benefit of a so-called presumption which is merely one of fact, applied in the absence of any evidence permitting a different inference.”
The Mockowik and Rodan cases apply a like rule to efforts to rely upon the presumption of ordinary care on the part of injured persons when there is evi*255deuce tending to prove the actual facts respecting that matter. Our reports contain numerous decisions upon this question, and the rule approved in Morton v. Heidorn often has been applied.
Counsel for respondent, however, contend this principle applies only to what are termed “presumptions of fact” and not to “presumptions of law;”» that the presumption of innocence is one of law and therefore outside the rule. Frequently, in applying the rule, this court has, as in Morton v. Heidorn, pointed out that the “presumption” under consideration was a “presumption of fact.” In other decisions it is stated the presumption is “disputable” or “rebuttable,” as appears from cases cited in Morton v. Heidorn and cases they cite. In Ham v. Barret, 28 Mo. 388, this court, however, held the rule applicable to all presumptions of fact and held that all rebuttable presumptions are presumptions of fact. It thereby included under the head of presumptions of fact what this court now more frequently denominates rebuttable or disputable presumptions of law. With this understanding of the difference in terminology, now and then, that decision is authority against respondent’s present position that the rule relator relies upon is inapplicable to a rebuttable presumption of law, as this court employs those terms in its classification of presumptions.
The doctrine written in Cornelius v. Cornelius, 233 Mo. l. c. 36 et seq., directly supports respondent’s contention on this point. No judge concurred in that opinion in such manner that his concurrence necessarily included his agreement to the proposition that it was reversible error to refuse to tell the jury there was a presumption in that case against malice. What was said of that case in Knapp v. Knapp, 183 S. W. 576, did not have reference to any question whether the presumption should be stated in instructions. It must be confessed, however, that in numerous instances this court has approved instructions, despite the presence *256of evidence on the point, instructing juries that the law presumed this or that when the presumption was what we call one of law; though rebuttable. It is also true that there are many decisions (see briefs) in other jurisdictions holding it necessary that the jury be instructed as to the presumption of innocence in civil cases in which crime is in issue.
In these circumstances, if this court cannot, in a case like this, review on certiorari any holding not in conflict with our own decisions, it cannot be held the Court of Appeals erred in approving that portion of instruction 2 which merely told the jury there was a presumption of innocence of crime even in a civil case.
(b) The rule laid down in Morton v. Heidorn, supra, ought not, in the writer’s opinion, to be restricted to “presumptions of fact.”
The presumption of innocence is not in itself evidence, as this court in effect held in State v. Kennedy, supra, when it refused to follow United States v. Coffin, 156 U. S. 433, wherein that presumption was held to be evidence for defendant and a failure to declare the presumption to the jury was, on that ground, held reversible error. The Coffin case frequently has been criticised, and even the court which rendered it seems to have receded, in part at least, from the position it took therein. The propriety, affirmed in State v. Kennedy, supra, of instructing on the presumption of innocence in a criminal case, therefore, depends upon something besides evidentiary force in the presumption itself. This may be said to be the law’s anxiety to present the defendant, in such cases, to the trial jury in such manner that he shall not be handicapped by the inference which might arise from his arrest, commitment, indictment, etc. This reason is, obviously, inapplicable to an ordinary civil ease, even though the commission of crime is in issue. In such case the presumption of innocence places the burden of proof upon the party alleging a crime was committed, and, in the absence of *257evidence of its commission, warrants a direction of a verdict against the charge of crime. That is usually and logically the sole effect of rebuttable presumptions of law, which generally may be defined as conclusions which, in the absence of evidence upon the exact question, the law draws from other proof made or from facts judically noticed or both. The burden of proof cast by such presumptions is satisfied by the adduction of evidence sufficient to convince the jury that the probabilities of truth are against the party whom the presumption relieves of the burden of proof. The presumption itself is not evidence. It is not a thing to be “overcome” by evidence in the sense that it, of itself, adds anything to the strength of the evidence of the party invoking it. Despite the presumption, the party upon whom it casts the burden in a civil case makes out his case when he adduces evidence proving his allegation of fact to be more probably true than is the contrary. In argument the facts giving rise to the presumption may be invoked and the legitimate inferences from them employed to convince the jury the evidence offered by the party having the burden of proof does not establish the fact he contends is true. To say, however, in an instruction to a jury, in the case of a rebuttable presumption, and when evidence has been introduced upon the question, that “the law presumes” so and so and that such presumption “must be overcome” or “overthrown” by evidence, is sometimes useless, sometimes prejudicial and always illogical. As suggested under (a) there are Missouri decisions not in accord with this conclusion.
(c) In any event, however, to instruct in a civil case, in which the defense is arson, that “in civil suits (like this one), just as in the trial of a person charged with crime, in a criminal case, the law presumes that the person charged with the wilful burning of the property is innocent” is in contravention of the rule laid *258down in the Rothschild case, cited above. The added clause that “the presumption continues until he is proven guilty by a preponderance of the credible evidence in the case” does not, for the reasons given in the Rothschild case and in Gray v. Gillilan, supra, cure the error. Nor was the error either invited or condoned by instruction 8 given at defendant’s request. This was the instruction referred to as “Instruction 7” in the opinion of the Court of Appeals on rehearing. As stated in that opinion, it is taken bodily, less the added clause this .court held erroneous, from Rothschild v. Ins. Co., 62 Mo. l. c. 358, 359. That instruction did not mention the presumption of innocence. It was designed to inform the jury as to the difference in the weight of evidence requisite to convict in a criminal case and to warrant a verdict in a civil case. Among' other things, it specifically told the jury that “in civil questions like the present there is no question whether any crime has been committed. The question in this case is merely a question of greater or less probability, and the jury in order to find a verdict for the defendant need not be satisfied of the complicity of the plaintiff in the burning in any other way, or with any different degree of satisfaction than if the question were an ordinary question in a civil case.”
That instruction constituted no invitation to the court so to instruct as to impress the jury that, in order to find for defendant on the issue of arson, they must look for “proof of a more conclusive character . .' . than in ordinary civil eases.” This is what we think the court did by giving instruction 2 for plaintiff.
The record of the Court of Appeals is quashed.
All concur, except Bond, J., who dissents.